Citation Nr: 0123478	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  98-19 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active military service from August 25, 1976 
to August 22, 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision that denied 
service connection for knee disability.  This appeal was 
previously before the Board in February 2000.  At that time, 
while finding the knee claims to be well grounded, the Board 
remanded the case for additional development.  The RO has now 
returned the claim for continued appellate processing.


FINDING OF FACT

No current knee disability is attributable to the veteran's 
military service, including any in-service right knee 
difficulties.  


CONCLUSION OF LAW

The veteran does not have a right knee disability or left 
knee disability that was incurred in or aggravated by active 
military service; arthritis of the right or left knee may not 
be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2000). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his present right knee disorder is 
related to a right knee injury during service and that his 
left knee disorder results from his having favored the right 
knee for many years.

Service connection is warranted where the evidence of record 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  See 38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. 
§§ 3.303(a), 3.306 (2000).  The showing of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  When disease is shown 
as chronic in service, or within a presumptive period so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.303(b), 3.307, 3.309 (2000).  Where a veteran 
served 90 days or more during peacetime after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within 1 year from the date of discharge from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).  

If there is no evidence of a chronic condition during 
service, or within an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  In 
such cases, there must be medical evidence that relates a 
current condition to the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997). 


In addition, service connection is warranted where a 
disability or disorder is proximately due to or the result of 
a service-connected disability.  38 C.F.R. § 3.310 (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the evidence of record includes an August 1976 
report of medical examination completed for entry into the 
service.  That report lists no pertinent medical problems.  
Service medical treatment records dated in September 1976 
show that the veteran sought treatment for complaints of 
right knee pain that occurred when running or bending.  The 
treatment records noted edema, as well as a full range of 
motion.  In an August 1977 report of medical history, the 
veteran related that his health was good and noted no knee or 
leg problems.  In a June 1980 report of medical history, the 
veteran reported a history of recurrent painful knees, trick 
or locked knee, and swollen and painful joints.  An 
accompanying report of examination reveals a normal 
examination.  

After service, the first medical evidence of right knee 
problems are treatment records from Trinity Medical Center 
dated in January 1994.  These records show complaints of knee 
pain, with a history of injury to the right knee from 
slipping on ice in December 1993.  The records reflect a 
post-operative diagnosis of traumatic subluxation of the 
right patella and sprain of the right knee.  Left knee pain 
was not reflected in the medical evidence prior to a June 
1994 treatment record, in which the examiner attributes left 
knee problems to compensating for the right knee disorder.  

A VA examination was provided in June 1998.  X-rays were 
accomplished in connection with that examination.  A VA 
diagnostic radiologic report of the x-rays dated in June 
1998, shows an impression of mild patellofemoral joint space 
narrowing laterally on the right with no bone destruction.  
Questionable traces of narrowing of the lateral compartment 
and very early marginal tibial spurring laterally were also 
noted.  The report states that there was mild narrowing in 
the lateral patellofemoral articulation in the left knee with 
medial and lateral joint compartments preserved and no 
fracture or bone destruction.


During a January 1999 RO hearing, the veteran testified that 
near the beginning of basic training his right knee popped, 
swelled and became painful while running.  He sought 
treatment and was placed on crutches and told to stay off his 
knee for two to three days.  The veteran testified that his 
left knee started bothering him after an injury to his knee 
sustained in 1993.  

A May 2000 VA examination report relates the examiner's 
impressions of idiopathic degenerative joint disease in both 
knees; gouty arthritis in both knees, by history, in 
remission; first degree anterior cruciate ligament sprain 
right knee, remote, healed; and traumatic synovitis right 
knee, resolved, secondary to the cruciate ligament sprain.  
The examiner reviewed the claims file and noted that x-rays 
were taken at the time of the examination.  The examiner 
indicated that the available evidence did not show a 
traumatic in-service event of the magnitude necessary to 
cause a degenerative process that became manifest seventeen 
years later.  The examiner reported finding no evidence of 
significant injury or knee pathology in the veteran's service 
medical records and noted that in-service complaints of knee 
pain were not enough to allow for anything more than 
speculation that there was any causal relationship between 
the veteran's subjective complaints of knee pain in 1980 and 
the presently diagnosed degenerative joint disease.  Further, 
the report noted as significant the fact that no evidence of 
degenerative joint disease was documented during the 1994 
arthroscopy, but that the veteran experienced significant 
bilateral knee pathology afterwards.  

A private physician provided two letters regarding the 
veteran's knee problems.  The first letter, dated in January 
1999, related that the physician had treated the veteran for 
various knee problems "off and on" over the past years and 
that the veteran's right knee problems apparently began when 
he injured his knee while running during basic training.  The 
letter reflects the veteran's belief that his compensating 
for the right knee problem led to the left knee problems.  
The second letter, dated in August 2000, presents the 
physician's opinion that the veteran's 

"continued problems are very likely related, or certainly 
aggravated, by his initial injuries while in the service."

Also included in the evidence of record are fourteen 
statements from lay witnesses relating that the veteran had 
recurring pain and swelling in the right knee dating back to 
1983.  

The Board has thoroughly reviewed the evidence of record 
and-for the reasons explained below-finds that service 
connection for current knee disability is not warranted.  
Although the veteran sought treatment for knee pain a month 
into his service, a chronic disorder was not diagnosed and 
nothing in the record suggests that this knee problem was 
considered anything more than acute and transitory.  In a 
June 1980 report of medical history, the veteran reported a 
history of trick or locked knee and recurrent knee pain, but 
the service medical records show no additional treatment for 
knee problems during service.  Further, the accompanying June 
1980 report of medical examination was described as normal.  
In addition to the absence of evidence of chronicity in 
service, there is no medical evidence of a chronic disease, 
namely arthritis, within the presumptive one-year period 
after discharge.  Consequently, the Board finds that no right 
knee disability, including degenerative joint disease, became 
manifest during service or within the presumptive period 
thereafter.   

The Board has also carefully considered lay evidence of 
symptoms of knee problems dating back to as early as 1983.  
While this evidence supports a conclusion that the veteran 
experienced pain during this time period, it provides no 
competent evidence of a link between the pain and disorder 
traceable to military service or to the presently diagnosed 
knee disability.  (Lay evidence of pain alone is not enough, 
there must be medical evidence establishing a link.  See 
Layno v. Brown, 6 Vet.App. 465 (1994).)  As a result, the 
Board finds that continuity of symptomatology has not been 
established; nor has a nexus between the presently diagnosed 
disability and service been demonstrated.  The Board 
considered the treating physician's letter opining that the 
presently diagnosed right knee disorder 

was connected to the in-service knee problem.  However, the 
Board observes that this letter does not indicate that the 
physician reviewed the claims file or considered all 
pertinent evidence such as the 1980 examination that had 
revealed no abnormality.  Similarly, that letter does not 
address the effect, if any, of the intercurrent, 1993 right 
knee injury.  

In contrast, the VA examiner's May 2000 report-concluding 
that current disability is not likely related to military 
service-reflects that the VA examiner reviewed the claims 
file, considered contemporaneous x-rays of the veteran's 
knees, and evaluated the impact of the 1993 injury.  In 
addition, the VA examiner specifically explained the 
significance of the absence of medical evidence documenting 
the disease until after the 1994 arthroscopy.  In light of 
this, the Board is of the view that greater weight is 
appropriately attached to the VA examiner's opinion on this 
point.  The Board thus finds that a nexus between the in-
service right knee problem and the veteran's present right 
knee disorder has not been established.  

Evidence has been presented to link the left knee disability 
to the right.  Even if such a conclusion is accepted as a 
medical fact in this case, service connection for the left 
knee is not warranted.  Because the right knee is not service 
connected, and because the greater weight of the evidence is 
against a finding that the left knee disability had its onset 
in service or was demonstrated to a compensable degree within 
the one-year period following service, the preponderance of 
the evidence is against the claim of service connection for 
left knee disability.

In deciding this case, the Board has considered the Veterans 
Claims Assistance Act of 2000 (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), as implemented by VA regulations set out at 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)) which 
provides for a duty to assist and an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  By letter dated in 
September 1998, the RO notified the veteran of the evidence 
needed to establish his claims.  Specifically, the 

RO advised that the veteran needed to send information 
including, "evidence of a current disability," "evidence 
of incurrence or aggravation of disease or injury in 
service," and "evidence of a nexus, or link, between the 
in-service injury or disease and the current disability."  
Although this notice advised the veteran about how to 
establish a well-grounded claim, it clearly put the veteran 
on notice as to what evidence was necessary to substantiate 
his claim for disability compensation.  In addition to that 
notice, during the January 1999 RO hearing, and by letter 
thereafter, the veteran was again asked to submit evidence of 
a medical opinion concerning his right and left knee 
disabilities.  The Board finds that this satisfies the new 
statutory requirements.

As suggested above, the Act eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to assist.  In this regard, the RO 
obtained private medical records identified by the veteran as 
relating to treatment of his claimed disabilities.  66 Fed. 
Reg. 45,630-31 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  Further, the Board is not aware of any 
outstanding records necessary to resolve this claim.  Beyond 
these requirements, the veteran was provided two VA 
examinations and a medical nexus opinion was obtained.  
Consequently, under the circumstances of this case a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  There is no reasonable possibility that further 
development of the claim will assist in substantiating these 
claims.



ORDER

Entitlement to service connection for a right knee disability 
or a left knee disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

